Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are the same as discussed in the notice of allowance mailed 01/25/2021 in parent application 15/689461. Specifically, the prior art does not teach or suggest the presence of control regions lacking probes in the context of an array having fluorophore-labeled probes. In standard microarray hybridization assays, where a fluorescently labeled target is hybridized to probes on an array, it was conventional to correct for fluorescent signals at the probe region by subtracting fluorescent signal from a region of the array without probes, so as to correct for non-specific hybridization of the labeled target to the array. For example, Suzuki (US 2006/0051788) discloses (paragraph [0086]): “For calculating intensity, the fluorescent intensity observed in a portion without the spotted probe DNA on the DNA microarray was subtracted as a background value from the apparent fluorescent intensity of each probe spot. The obtained value was used as an actual value.”
However, the instant claims recite a method in which the probes on the array are labeled with fluorophores. The presence or amount of analytes is determined by measuring fluorescence signal or change thereof at regions containing probes. Though not explicitly recited in claim 1, it is clear that the analyte must therefore affect the fluorescence of the probe for that analyte (this is indicated in claim 5, and claim 4 indicates that the analytes comprise a quencher, which would thus reduce the fluorescent signal of the probe upon interaction). In this context (i.e. probes bound to the array being labeled with fluorophores), there was no apparent reason from the prior art to make use of control regions lacking probes, since what is being measured at the regions of the probes is the probe signal, which is affected by the analyte. If analyte were to bind non-specifically to a control region lacking probes, there would be no analyte-probe interaction, and no probe signal or change thereof. While there might be some measurable fluorescence signal resulting from, say, the material from which the surface was made, it is not clear why non-specific binding of analyte or other materials in the fluid would be expected to affect .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637